EXHIBIT 10.1

 
 
SECOND AMENDMENT TO MULTI-TENANT LEASE
 
This SECOND AMENDMENT TO MULTI-TENANT LEASE (“Amendment”) dated for reference
purposes only as of June 26, 2012 (the “Effective Date”), is entered into by and
between LBA REALTY FUND III-COMPANY VII, LLC, a Delaware limited liability
company (“Landlord”), and WAFERGEN, INC., a Delaware corporation (“Tenant”).
 
R E C I T A L S:
 
A.           Landlord and Tenant are parties to that certain Multi-Tenant Lease
dated October 22, 2009 (the “Original Lease”), by and between Landlord, as
landlord, and Tenant, as tenant, as amended by that certain First Amendment to
Multi-Tenant Office Lease dated November 12, 2010 (the “First Amendment”), by
and between Landlord, as landlord, and Tenant, as tenant.  Pursuant to the
Lease, Tenant leases from Landlord those certain premises commonly known as
Suite 150 containing 19,186 rentable square feet (the “Original Premises”),
within that certain building commonly known as 34781 Campus Drive, Fremont,
California 94555 (the “Building”), as more particularly described in the
Lease.  Tenant has terminated the Lease with respect to that certain space
consisting of 2,708 rentable square feet, as further described and defined in
the First Amendment as the “Expansion Space,” effective March 31, 2012, by
providing Landlord written notice thereof in accordance with the terms of the
First Amendment.
 
B.           Subject to the terms and conditions of this Amendment, Landlord has
agreed to conditionally defer a portion of the Monthly Base Rent payable by
Tenant for the months of June, 2012 through May, 2013 in the aggregate amount of
Two Hundred Sixty-Two Thousand Two Hundred Eight and 67/100ths Dollars
($262,208.67), subject to the terms and conditions set forth below.
 
C.           In addition, Tenant desires to surrender to Landlord a portion of
Suite 150, consisting of approximately 8,012 rentable square feet (the
"Reduction Space"), as depicted on Exhibit A attached hereto and incorporated
herein by this reference, and the Original Premises, less the Reduction Space,
is referred to hereafter as the "Retained Premises".
 
D.           Landlord and Tenant desire to amend the terms of the Lease to
provide for (i) the conditional deferral of payment of the Monthly Base Rent,
(ii) the reduction of the Premises, and (ii) such other changes to the Lease as
are hereinafter set forth.
 
E.           Capitalized terms which are used in this Amendment without
definition have the meanings given to them in the Lease.
 
A G R E E M E N T:
 
NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and agreements contained in this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree as follows:
 




 
1

--------------------------------------------------------------------------------

 


 
1.           Repayment of Deferred Amount.
 
a.           Deferral.  Provided Tenant is not in default under the Lease as
amended by this Amendment (the “Amended Lease”) beyond any applicable notice and
cure period, a portion of the Monthly Base Rent payable by Tenant for the months
of June, 2012 through May, 2013 (the “Deferral Period”) in the aggregate amount
of Two Hundred Sixty-Two Thousand Two Hundred Eight and 67/100ths Dollars
($262,208.67) (the “Deferred Amount”) shall be conditionally deferred in
accordance with the following schedule:
 


Period
Deferred Monthly Base Rent
Balance of Monthly Base
Rent to be Paid by Tenant
6/1/12 – 10/31/12
$24,302.27
$12,151.13
11/1/12 – 11/30/12
$25,581.33
$12,790.67
12/1/12 – 5/31/13
$19,186.00
$19,186.00

 
Notwithstanding the foregoing, Tenant shall still be responsible for the timely
payment of all other monetary obligations under the Amended Lease for the
Deferral Period, including, without limitation, payment of the balance of
Monthly Base Rent and Tenant’s Percentage of Operating Expenses due throughout
the Deferral Period, without abatement, deferral or reduction.
 
b.           Repayment.  Tenant shall repay the aggregate Deferred Amount
(including interest thereon at eight percent [8%] per annum) in equal monthly
payments of $12,334.62 per month (“Deferred Monthly Payments”) as Additional
Rent concurrently with each payment of Monthly Base Rent commencing on June 1,
2013 until the aggregate Deferred Amount has been paid in full (i.e., through
April, 2015 [the “Repayment Period”]).  Tenant acknowledges that any default by
Tenant under the Amended Lease including, without limitation, default in
repayment of any Deferred Monthly Payments, will cause Landlord to incur costs
not contemplated hereunder, the exact amount of such costs being extremely
difficult and impracticable to ascertain, therefore, should Tenant be in default
under the Amended Lease, after having been given notice and opportunity to cure,
then the total value of the then unpaid sum of the Deferred Amount plus interest
thereon, shall become immediately due and payable by Tenant to Landlord;
provided, however, Tenant acknowledges and agrees that nothing in this
subparagraph is intended to limit any other remedies available to Landlord at
law or in equity under applicable law, in the event Tenant defaults under the
Amended Lease beyond any applicable notice and cure period.  Commencing on June
1, 2013, the aggregate Monthly Base Rent and Deferred Monthly Payments payable
by Tenant shall be as follows:


 
2

--------------------------------------------------------------------------------

 




Period
Monthly Base Rent and
Deferred Monthly Payments
6/1/13 – 10/31/13
$50,706.62
11/1/13 – 10/31/14
$52,625.22
11/1/14 – 4/30/15
$54,543.82

 
2.           Security Deposit.  No additional security deposit shall be required
in connection with this Amendment.  Accordingly, Landlord shall continue to
hold, pursuant to the terms of the Lease, the existing Security Deposit in the
amount of $42,209.20.
 
3.           Surrender of Reduction Space.  Tenant shall vacate the entire
Reduction Space no later than 11:59 p.m. on the date (the “Reduction Date”) that
is the earlier to occur of: (i) ten (10) days prior to the commencement date of
any new lease or sublease of any portion of the Reduction Space, or (ii) thirty
(30) days after written notice from Landlord to Tenant, regardless of whether
the Reduction Space will be leased or subleased.  Tenant shall fully comply with
all obligations under the Lease respecting the Reduction Space up to the
Reduction Date, including those provisions relating to the condition of the
Reduction Space, surrender of the Reduction Space under Article 21 of the Lease,
and removal of Tenant’s personal property from the Reduction Space.  Tenant
hereby agrees to use commercially reasonable efforts to lease and/or sublease
the Reduction Space.  From and after the Reduction Date, the Reduction Space
shall be deemed surrendered by Tenant to Landlord, Tenant shall have no further
rights to occupy the Reduction Space, the Lease as amended hereby (the “Amended
Lease”) shall be deemed terminated with respect to the Reduction Space (except
as to those provisions which survive the termination of the Lease), and the
“Premises”, as defined in the Lease, shall be deemed to mean the Retained
Premises, and shall contain approximately 11,174 rentable square feet in the
aggregate.  Monthly Base Rent and Tenant’s Proportionate Share shall be adjusted
accordingly.
 
4.           Landlord’s Termination Option.  Landlord shall have the option to
terminate and cancel the Amended Lease (“Landlord’s Termination Option”) by
delivering to Tenant written notice of Landlord’s exercise of Landlord’s
Termination Option (the “Termination Notice”).  The Amended Lease shall
terminate effective as of the date that is sixty (60) days after Landlord’s
delivery to Tenant of the Termination Notice (the “Termination Date”), and
Tenant shall surrender the Retained Premises to Landlord on or before the
Termination Date in accordance with Article 21 of the Lease.  If Landlord
exercises Landlord’s Termination Option, and Tenant timely and properly
surrenders the Retained Premises to Landlord on or before the Termination Date,
Tenant shall not be obligated to pay the monthly installments of Monthly Base
Rent and Deferred Monthly Payments that are due after the Termination Date.
 
5.           Confidentiality.  Tenant agrees that the terms and conditions of
this Amendment are confidential as between Landlord and Tenant and neither
Tenant nor its agents or employees nor any other parties acting on behalf of
Tenant shall disclose any matters set forth in this Amendment or disseminate or
distribute any information concerning the terms, details or conditions of this
Amendment to any person, firm or entity including, without limitation, other


 
3

--------------------------------------------------------------------------------

 


 
tenants and occupants of the Building or the Property, without obtaining the
express written consent of Landlord.  Notwithstanding anything to the contrary
contained in the Lease, in the event of any violation of the terms of this
Section 5, then Landlord shall have the option to either: (a) declare this
Amendment void and of no further force or effect, in which case the terms of the
Lease as unmodified by this Amendment shall be immediately and retroactively in
effect and Tenant shall immediately pay to Landlord all sums which would have
been previously due pursuant to the terms of the Lease but for this Amendment,
or (b) collect from Tenant the sum of $25,000.00 as liquidated damages, which
sum shall be payable within ten (10) days of written demand by Landlord;
provided, however, the foregoing shall not in any way limit Landlord’s rights,
remedies or damages as a result of Tenant’s breach of any other term or
condition of this Amendment or the Lease.
 
6.           Miscellaneous.
 
a.           Broker.  Landlord and Tenant each represent and warrant to the
other that it is not aware of any brokers, agents or finders who may claim a fee
or commission in connection with the consummation of the transactions
contemplated by this Amendment.  If any claims for brokers’ or finders’ fees in
connection with the transactions contemplated by this Amendment arise, then
Tenant agrees to indemnify, protect, hold harmless and defend Landlord (with
counsel reasonably satisfactory to Landlord) from and against any such claims if
they shall be based upon any statement, representation or agreement made by
Tenant.
 
b.           Representations and Warranties. Tenant hereby represents, warrants,
and agrees that: (1) there exists no breach, default, or event of default by
Landlord under the Lease, or any event or condition which, with notice or
passage of time or both, would constitute a breach, default, or event of default
by Landlord under the Lease; (2) the Lease continues to be a legal, valid, and
binding agreement and obligation of Tenant; and (3) Tenant has no current offset
or defense to its performance or obligations under the Lease.  Tenant hereby
waives and releases all demands, charges, claims, accounts, or causes of action
of any nature whatsoever against Landlord or Landlord’s members, officers,
employees or agents, including without limitation, both known and unknown
demands, charges, claims, accounts, and causes of action that have previously
arisen out of or in connection with the Lease.
 
c.           Authority.  Each signatory of this Amendment on behalf of Tenant
represents hereby that he or she has the authority to execute and deliver the
same on behalf of the party hereto for which such signatory is acting.
 
d.           No Other Modification.  Landlord and Tenant agree that except as
otherwise specifically modified in this Amendment, the Lease has not been
modified, supplemented, amended, or otherwise changed in any way and the Lease
remains in full force and effect between the parties hereto as modified by this
Amendment.  To the extent of any inconsistency between the terms and conditions
of the Lease and the terms and conditions of this Amendment, the terms and
conditions of this Amendment shall apply and govern the parties.  This Amendment
may be executed in counterparts, each of which shall be deemed an original, but
all of which, together, shall constitute one and the same Amendment.
 
[SIGNATURE PAGE FOLLOWS]


 
4

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first written above.
 
 
Tenant:
 
WAFERGEN, INC.,
a Delaware corporation


By:
  /s/  IVAN TRIFUNOVICH
 
Name:
  Ivan Trifunovich
 
Title:
  President and CEO
 

 


 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]


 
5

--------------------------------------------------------------------------------

 


 
Landlord:
 
 
LBA REALTY FUND III-COMPANY VII, LLC,
a Delaware limited liability company


By:
LBA Realty Fund III, L.P.,
 
a Delaware limited partnership,
 
its sole Member and Manager




 
By:
LBA Management Company III, LLC,
   
a Delaware limited liability company,
   
its General Partner




 
By:
LBA Realty LLC,
   
a Delaware limited liability company,
   
its Manager




 
By:
LBA Inc.,
   
a California corporation,
   
its Managing Member




 
By:
 /s/  BRAD NEGLIA
   
Name:
 Brad Neglia
   
Title:
 Authorized Signatory
 

 
 


 


 


 


 


 


 
For LBA Office Use Only:  Prepared & Reviewed
by:  _______________________________
 
6

--------------------------------------------------------------------------------


